In an action laid in negligence, order denying appellant’s motion to vacate and set aside the summons and complaint served on a local sales representative of a foreign corporation, and order denying appellant’s motion to vacate and set aside the fourth-party summons and complaint, similarly served, reversed on the law and the facts, with one bill of $10 costs and disbursements, and the motions granted, without costs. The appellant is a foreign corporation which appointed a local corporation as its exclusive sales representative in the metropolitan territory. The local agent solicited orders which were forwarded to appellant in Illinois. Appellant filled such orders and made commission payments to the local agent. The local agent placed appellant’s corporate name on the door of the agent’s office, with the names of other manufacturers represented by the agent, and inserted appellant’s name in the telephone directory. Service of the summons and complaint and the fourth-party summons and complaint was made upon the president of the local agent corporation. On the evidence adduced by affidavits and at a hearing before an Official Referee, it does not appear that the foreign corporation was doing business within the State of the nature and to the extent that it was present here and amenable to process. {Pennrich & Co., v. Juniata Hosiery Mills, 247 M. Y. 592.) Carswell, Acting P. J., Johnston, Adel and MacCrate, JJ., concur; Wenzel, J., not voting.